FIFTH DIVISION
                                                                           August 13, 2010



No. 1-09-0948



                          IN THE APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT



ANA DEL REAL,                                                  )   Appeal from the
                                                               )   Circuit Court of
                Plaintiff-Appellant,                           )   Cook County
                                                               )
       v.                                                      )
                                                               )   No. 05 L 13171
NORTHEAST ILLINOIS REGIONAL COMMUTER                           )
RAILROAD CORPORATION, Commonly Known as                        )   Honorable
the Metra Electric Line,                                       )   Jeffrey Lawrence,
                                                               )   Judge Presiding.
                Defendant-Appellee.                            )



       JUSTICE FITZGERALD SMITH delivered the opinion of the court:

       This cause of action arose when plaintiff Ana Del Real (plaintiff) allegedly slipped and

broke her back while attempting to enter a train platform owned and operated by defendant Metra

Electric Line (Metra). Plaintiff sued Metra for damages claiming breach of contract and

negligence. Metra moved to dismiss pursuant to section 2-619 of the Illinois Code of Civil

Procedure (735 ILCS 5/2-619 (West 2006)), contending that there was no contract of carriage,

and that Metra was immune from plaintiff’s negligence claims pursuant to the Local

Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS

10/1-101 et seq. (West 2006)). The trial court granted Metra’s section 2-619 motion to dismiss,
No. 1-09-0948

and plaintiff now appeals. On appeal, plaintiff contends that (1) the trial court incorrectly ruled

that the Tort Immunity Act applied to and barred her negligence claim and (2) the trial court

incorrectly ruled that the Tort Immunity Act applied to and barred her breach of contract claim.

For the following reasons, we affirm.

                                         I. BACKGROUND

       Prior to the June 1, 2000, incident, plaintiff commuted to and from the 83rd Street Station

on the Metra Electric District line. She would normally enter the station from the north, or from

the 82nd Street side of the platform. On the day in question, plaintiff allegedly slipped and fell

“while attempting to board the northern side of the platform,” breaking her back.

       On November 16, 2005, plaintiff filed a complaint alleging that Metra was negligent.

Specifically, plaintiff alleged that Metra failed to construct a safe ingress to the platform on the

north side and that it was foreseeable that persons who live north of the station would board the

train platform leading to the train from the north side. Plaintiff requested $50,000 in damages for

medical bills and lost wages.

       On July 17, 2006, Metra moved pursuant to section 2-619 of the Code to dismiss

plaintiff’s complaint with prejudice for failing to state a cause of action upon which relief could

be granted. Specifically, Metra argued that it was protected by the Tort Immunity Act for its

discretionary decision not to put a stairwell or means of ingress on the north side of the 83rd

Street platform.

       The trial court granted Metra’s motion to dismiss without prejudice and allowed plaintiff

leave to file an amended complaint. Plaintiff subsequently filed an amended complaint, wherein


                                                  2
No. 1-09-0948

she alleged that Metra breached its duty of care to design and maintain a safe platform from

which passengers could board the train.

        Metra filed a section 2-619 motion to dismiss plaintiff’s amended complaint. That

motion, Metra alleged that the allegations in plaintiff’s amended complaint were not

substantively different from those in her original complaint, and thus the Tort Immunity Act

again applied. The trial court entered and continued the motion, and granted plaintiff leave to

respond.

        Plaintiff filed a response, alleging that the Tort Immunity Act did not apply to Metra

because Metra was acting as a common carrier.

        In Metra’s reply, it countered that the common carrier exception to the Tort Immunity Act

did not apply to it in this lawsuit because it was not operating as a common carrier with regard to

plaintiff at the time of the accident.

        On April 24, 2007, a hearing was held. During the hearing, the trial court expressed that

while Metra is a common carrier, such exception would only apply if plaintiff was getting on or

off the train, not while she was attempting to get on the platform. The trial court granted

Metra’s section 2-619 motion to dismiss, and also granted plaintiff leave to file a second

amended complaint.

        In her second amended complaint, plaintiff realleged her negligence claim, but also added

a count entitled “Negligence/Frequent Trespass Doctrine,” in which she claimed that she and

other commuters frequently trespassed the area between the platform and the public crossing in

an effort to gain access to the platform. Therefore, plaintiff argued, Metra had a “duty to exercise


                                                 3
No. 1-09-0948

ordinary care for the frequent trespassing general public of which it was aware.” Plaintiff also

added a breach of contract of carriage count.

         Metra then filed a motion to dismiss plaintiff’s second amended complaint. That

motion, Metra argued that the breach of contract claim was merely duplicative of her negligence

claim; that the negligence claim was barred by section 2-201 of the Tort Immunity Act; and that

the negligence/frequent trespasser claim was not a separate and distinct claim.

       Plaintiff responded that there was an implied contract between plaintiff and Metra and

that the Tort Immunity Act did not apply because Metra was a common carrier.

       The trial court held a hearing on July 14, 2008. At such hearing, the court noted that the

design of a platform was a discretionary act which was protected by the Tort Immunity Act. The

trial court further found that the breach of contract claim should be dismissed because plaintiff

was asking for tort damages on a contract theory, which was not allowable, and that there was no

reason to anticipate that plaintiff would use the north entrance under a formal contract theory.

       The trial court granted Metra’s motion to dismiss plaintiff’s second amended complaint

and granted plaintiff leave to file a third amended complaint. Plaintiff failed to timely filed her

third amended complaint, so on September 3, 2008, the trial court granted Metra’s motion to

dismiss with prejudice.

       On October 9, 2008, plaintiff filed a motion for leave to vacate the dismissal order and

file a third amended complaint. She also attached her proposed two-count amended complaint,

which included claims for breach of contract of carriage and negligence. According to the breach

of contract of carriage claim, plaintiff performed “all conditions precedent to the formation of a


                                                  4
No. 1-09-0948

valid contract of carriage,” because she purchased the “10 Ride Ticket” and “present[ed] herself

at the north end of the platform with the intention of boarding the Metra train.” As for her

negligence claim, plaintiff argued that Metra: failed to post adequate signs in order to deter

commuters from using the north end of the platform; allowed the north side of the platform to

deteriorate into an unsafe condition, which included allowing the “stairs on the north end which

existed when Metra took over the station to fall into disrepair” and allowing the planking on the

platform to deteriorate; allowed, permitted, and invited individuals to use the north “entrance” of

the station; failed to post proper signs and barricades; and failed to provide an adequate ingress

on the north side of the platform.

        On October 29, 2008, the trial court held a hearing in which Metra orally objected to

plaintiff’s motion for leave to vacate and file a third amended complaint. Over such objections,

the trial court vacated the dismissal order and allowed plaintiff leave to file her third amended

complaint. However, the court held that its July 14, 2008, dismissal of the breach of contract

claim would stand.

        On December 2, 2008, Metra moved to dismiss the remaining negligence claim for the

same reasons articulated in its earlier motions to dismiss. Metra claimed that the provisions of

the Tort Immunity Act applied because it was a local public entity entitled to the protections of

the statute.

        Apparently plaintiff then filed a motion to strike Metra’s affirmative defense of tort

immunity (although we cannot find a copy of such motion in the record) because on January 8,

2009, the trial court held a hearing on “Plaintiff’s motion to strike Metra’s affirmative defense of


                                                 5
No. 1-09-0948

tort immunity.” The trial court found that in light of Smith v. Waukegan, 231 Ill. 2d 111 (2008),

a recent Illinois Supreme Court decision, there was no ambiguity in the Tort Immunity Act. The

trial court found that section 101(b) made it clear that the Tort Immunity Act did not apply to a

local public entity based on its operation as a common carrier. The trial court found that Metra

was a local public entity based on its operation as a common carrier and that “there is no valid

argument here that Metra was not operating as a common carrier.” The trial court granted

plaintiff’s motion to strike Metra’s first affirmative defenses.

         On January 20, 2009, plaintiff was given leave to file her response to Metra’s motion to

dismiss plaintiff’s third amended complaint instanter. Metra was given leave to field its reply on

or about February 3, 2009. The hearing was set for February 18, 2009.

         In plaintiff’s response to Metra’s motion to dismiss, she argued that Metra was not

entitled to immunity because it was a common carrier. She also argued that a ruling in a circuit

court case was relevant to her allegations.

         On January 26, 2009, Metra filed its reply, arguing that the Illinois legislature only

intended to prohibit the assertion of Tort Immunity Act defenses in those cases where the liability

of the public entity was based on its status as a common carrier.

         The trial court granted Metra’s motion to dismiss plaintiff’s third amended complaint

with prejudice on February 18, 2009.1 Plaintiff now appeals such grant.



         1
             W e cannot find a transcript to the February 18, 2009, hearing in the record. It is generally held that it is

the burden of the appellant to present a record sufficiently complete to permit review of the error complained of, and

doubts arising from the presentation of the record will be resolved against the appellant. Griffiths v. Griffiths, 127

                                                               6
No. 1-09-0948

                                            II. ANALYSIS

         On appeal, plaintiff contends that (1) the trial court incorrectly ruled that the Tort

Immunity Act applied to and barred her negligence claim and (2) the trial court incorrectly ruled

that the Tory Immunity Act applied to and barred her breach of contract claim.

                                        1. Standard of Review

         This court reviews a trial court’s order granting a motion to dismiss de novo. City of

Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 364 (2004). A motion to dismiss pursuant to

section 2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2006)) attacks the

legal sufficiency of a complaint and seeks dismissal based upon certain defects or affirmative

defenses. Beretta, 213 Ill. 2d at 364. In considering a motion to dismiss, the trial court accepts

as true all well-pleaded facts and considers whether, viewed in a light most favorable to the

plaintiff, those allegations are sufficient to state a claim upon which relief can be granted.

Beretta, 213 Ill. 2d at 364.

                                             2. Negligence

         Plaintiff first claims that the trial court erred in granting Metra’s motion to dismiss

plaintiff’s negligence count based on the affirmative matter of immunity pursuant to the Tort

Immunity Act. Specifically, plaintiff contends that Metra was operating as a common carrier and

therefore, was not entitled to protection from liability under the Tort Immunity Act. Metra

responds that it was not acting as a common carrier at the time of the incident because plaintiff

was not a passenger and therefore, it is immune from liability pursuant to the Tort Immunity Act.


Ill. App. 3d 126, 130 (1984).

                                                    7
No. 1-09-0948

       The Tort Immunity Act protects “local public entities and public employees from liability

arising from the operation of government.” 745 ILCS 10/1-101.1 (West 2006). In 1986, the Tort

Immunity Act was amended to include, within the definition of local public entity, “any not-for-

profit corporation organized for the purpose of conducting public business.” Pub. Act 84-1431,

eff. November 25, 1986. This court has specifically found that the Tort Immunity Act applies to

Metra because: “Metra is a not-for-profit corporation with no shareholders, funded with public

funds from RTA and operates a commuter rail line in the public interest.” Smith v. Northeast

Illinois Regional Commuter R.R. Corp., 210 Ill. App. 3d 223, 227 (1991).

       Section 3-102(a) of the Tort Immunity Act states that a local public entity has a duty of

ordinary care to maintain its property but is entitled to the protections of the Act unless two

requirements are met: (1) the injured party must have been both an intended and permitted user

of the property; and the injury must arise from the condition of the property. 745 ILCS 10/3-

102(a) (West 2006); Pence v. Northeast Illinois Regional Commuter R.R. Corp., 398 Ill. App. 3d

13, 18 (2010). In the case at bar, plaintiff was attempting to climb onto the platform at a location

that did not have a staircase. She therefore was not an intended or permitted user of that

property.

       Moreover, section 2-201 of the Tort Immunity Act states that a public employee serving

in a position involving the determination of policy or the exercise of discretion is not liable for

any injury resulting from his act or omission in determining policy when acting in the exercise of

such discretion even if abused. 745 ILCS 10/2-201 (West 2006). Because it is a policy

determination whether to put a staircase on a certain end of a train platform, Metra is immune


                                                  8
No. 1-09-0948

from liability under this section of the Tort Immunity Act as well.

       However, plaintiff asserts that Metra is not entitled to the protections of the Tort

Immunity Act because section 2-101 states: “Nothing in this Act affects the liability, if any, of a

local public entity *** based on: *** b.) [o]peration as a common carrier.” 745 ILCS 10/2-101

(West 2006). Plaintiff asserts that Metra is a common carrier and therefore cannot invoke section

3-102(a) of the Tort Immunity Act. Thus, the question before us is whether Metra was acting as

a common carrier at the time of plaintiff’s injury.

       A common carrier must exercise the highest degree of care of its passengers. Skelton v.

Chicago Transit Authority, 214 Ill. App. 3d 554, 572 (1991). “ ‘The passenger to whom the

carrier owes the duty to exercise the highest degree of care is one who is in the act of boarding, is

upon, or is in the act of alighting from, the carrier’s vehicle.’ ” Pence, 398 Ill. App. 3d at 17,

quoting Katamay v. Chicago Transit Authority, 53 Ill. 2d 27, 29 (1972). “In order to come

within the definition of a passenger, it is not necessary for the individual to have come into

physical contact with the train.” Pence, 398 Ill. App. 3d at 17. “ ‘Illinois courts have long held

that a contractual relationship between passenger and carrier begins when the passenger has

presented himself at the proper place to be transported with the intention of becoming a

passenger and is then either expressly or impliedly accepted by the carrier for transportation.’ ”

Pence, 398 Ill. App. 3d at 17, quoting Skelton, 214 Ill. App. 3d at 572.

       Here, plaintiff asserts she was a Metra passenger because she had purchased a “10 Ride”

ticket and was attempting to climb on the north end of the 83rd Street platform with the intention

of boarding a Metra train when she fell and was injured. “Although it is unnecessary for a person


                                                   9
No. 1-09-0948

to possess a ticket in order to be a passenger, possession of a ticket does not, by itself, create the

passenger-carrier relationship.” Pence, 398 Ill. App. 3d at 17, citing Skelton, 214 Ill. App. 3d at

572. We find Pence to be instructive in this case.

       In Pence, the plaintiff had purchased a monthly pass that he could use at any time. While

he walking from the Metra-owned parking lot to the train station, he walked diagonally across the

street and in the middle of the street, where the railroad tracks intersect 147th Street, the plaintiff

tripped on a bolt protruding from a railroad tie, injuring himself. The court found that although

the bolt was part of Metra’s track system, it could not be said that the plaintiff was in the “proper

place for transportation at the time of his fall.” Pence, 398 Ill. App. 3d at 18. The court further

found, quoting our supreme court, that “ ‘[s]o long as a person merely intends to be carried but

has not reached any place provided for passengers or used for their accommodation he is not a

passenger.’ ” Pence, 398 Ill. App. 3d at 18, quoting Chicago & Eastern Illinois R.R. Co. v.

Jennings, 190 Ill. 478, 487 (1901). The court specifically found that “Metra was not operating as

a common carrier with respect to Pence at the time of his fall since he was not a passenger.”

Pence, 398 Ill. App. 3d at 19.

       Pursuant to Pence, we find that while plaintiff may have intended to be a passenger on a

Metra train, she had not yet become one at the time of her fall, since she was only attempting to

board the platform and had not yet presented herself in a proper place to be transported, and we

cannot say that Metra had accepted her for transportation. As our supreme court articulated in

Jennings, “the circumstances must be such that the company will understand that such a person is

a passenger in its care and entitled to its protection.” Jennings, 190 Ill. at 486. Accordingly,


                                                  10
No. 1-09-0948

plaintiff was not a passenger at the time of her injury and therefore Metra was not acting as a

common carrier at such time. Thus, Metra properly asserted Tort Immunity Act protection.

         As noted in Pence, “Illinois courts have interpreted section 2-101 of the Tort Immunity

Act, not as an exclusion from the Act for common carriers (other than the Chicago Transit

Authority, which is expressly excluded), but as a preservation of the standard of care imposed

upon a common carrier as to its passengers.” Pence, 398 Ill. App. 3d at 19; see also Cooper v.

Bi-State Development Agency, 158 Ill. App. 3d 19, 25 (1987). Accordingly, because we have

found plaintiff in our case not to be a passenger, it follows that Metra was not acting as a

common carrier at the time of her injury and thus the trial court properly granted Metra’s motion

to dismiss plaintiff’s negligence claim based on the application of the Tort Immunity Act.

                                 3. Breach of Contract of Carriage

         Plaintiff’s second argument is that the trial court improperly dismissed her breach of

contract of carriage claim as barred by the Tort Immunity Act. Metra responds that this argument

is waived, that plaintiff misunderstood the basis for dismissal of this argument, and that in any

event there was no contract between plaintiff and Metra at the time of her injury. We agree with

Metra.

         Illinois Supreme Court Rule 341 requires that the argument section of an appellant’s brief

include “the contentions of the appellant and the reasons therefor, with citation of the authorities

and the pages of the record relied on. *** Points not argued are waived and shall not be raised in

the reply brief, in oral argument, or on petition for rehearing.” 210 Ill. 2d R. 341(h)(7). Further,

this court has noted that “cursory argument does not meet the standard of Illinois Supreme Court


                                                 11
No. 1-09-0948

Rule 341(h)(7) (210 Ill. 2d R. 341(h)(7)), which requires plaintiff to put forth reasons for her

argument.” Wilbourn v. Cavalenes, 398 Ill. App. 3d 837, 852 (2010). “We need not sift through

the record to find support for plaintiff’s contention.” Wilbourn, 398 Ill. App. 3d at 852.

       In the case at bar, plaintiff merely includes two cursory paragraphs addressing her breach

of contract of carriage claim. She claims that the trial court simply refused to entertain her claim

because the count was barred by the Tort Immunity Act. Plaintiff then states that this is “contrary

to the express provision of 745 ILCS 10/2-101(a) and the long standing law of this state. See

generally Burns v. Regional Transportation Authority, 112 Ill. App. 3d 466, 468-470 (1982).”

We cannot say that this constitutes development of an argument. Plaintiff does not give reasons

for why the trial court’s decision was contrary to the Tort Immunity Act, nor does she explain

what the long-standing law of this state is. Accordingly, as a result of plaintiff’s failure to

develop her argument, any such contention is waived.

       Even if we were to review this issue, we would nevertheless find that the trial court

properly dismissed plaintiff’s breach of contract of carriage count. “It is well established that a

passenger enters a contract for carriage with a carrier when the passenger offers himself to ride

on the carrier’s transportation and the carrier expressly or impliedly accepts by carrying the

passenger to the agreed-upon destination for a designated fare.” Howard v. Chicago Transit

Authority, No. 1-08-3177, slip op. at 5 (June 7, 2010), citing O’Donnell v. Chicago &

Northwestern Ry. Co., 106 Ill. App. 287 (1903). Plaintiff claims that she met the conditions

precedent to the formation of a valid contract of carriage because she purchased her “10 Ride

Ticket” and presented herself at the north end of the platform with the intention of boarding the


                                                  12
No. 1-09-0948

train. However, as we found above, plaintiff was not a passenger at the time of her incident

because she was not in a proper place to be transported, and Metra had not accepted her for

transportation. Thus, no contract existed between the parties, and thus no breach of contract

occurred.

                                       III. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

       Judgment affirmed.

       HOWSE, and LAVIN, JJ., concur.




                                               13